DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Advani et al. US Patent Application Publication 2018/0059034 (hereinafter referred to as Advani).
Regarding claim 1, Advani discloses a radio frequency (RF) grain mass and constituent measurement system (paragraph 0031) utilized onboard a combine harvester (paragraph 0023), the RF grain mass and constituent measurement system comprising: 
an RF sensor subsystem 111 configured to capture RF sensor readings of a currently-harvested grain 24 within an area 70 of the combine harvester containing the currently-harvested grain 24; 
a memory 46 storing an RF characteristic database 50, the RF characteristic database containing RF characteristic testing data observed for tested grain samples over one or more tested frequency ranges (paragraph 0036 discloses collecting data with no sample which would be over a test frequency range as claimed); and 
a controller 48 operably coupled to the RF sensor subsystem and to the memory, the controller configured to: 
receive the RF sensor readings from the RF sensor subsystem; 
determine grain mass and a first constituent content of the currently-harvested grain based (paragraphs 0043 and 0065), at least in part, the RF sensor readings as compared to the RF characteristic testing data; and 
perform at least one action, including display or storing values associated with, or adjusting a component of the combine harvester, in response to determining the grain mass and the first constituent content of the currently-harvested grain (paragraph 0051 discloses element 54 as monitoring and outputting data in the system).

Regarding claim 2, Advani discloses in fig. 11 and paragraph 0040 the use of multiple frequencies during operation of the system while figure 14 illustrates multiple sensor systems employed on a combine. It would have been obvious to one of ordinary skill in the art at the time of filing to have operated the multiple sensors at different frequencies in order to monitor different variables of the harvested crop such as moisture content.
Regarding claim 3, the frequencies in fig. 11 of Advani are within the claimed range.
Regarding claim 4, the system of Advani comprises a clean gran flow path (elevator) and paragraph 0075 discloses the general arrangement of elements within the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the elements in any desired area such as within the clean grain flow path in order to better protect them from damage during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, the system of Advani would be capable of capturing concurrent RF sensor readings of the currently-harvested grain without removal of the grain from the clean gran flow path as claimed. 
Regarding claim 6, the system of Advani comprises a clean grain elevator as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the elements in any desired area such as within the grain elevator in order to better protect them from damage during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 7 and 8, Advani is capable of monitoring various constituent elements of the harvested material including oil, and moisture content as claimed.
Regarding claims 9 and 10, Advani discloses using both phase shift and attenuation to monitor the harvested grain (abstract).
Regarding claim 11, the system of Advani measures and records the generated data which could be stored as a signal response map as claimed since doing so would only require routine known data manipulation.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Advani and Li et al US Patent Application Publication 2018/0042174 (hereinafter referred to as Li).
Regarding claim 15, Advani discloses a radio frequency (RF) grain mass and constituent measurement system (paragraph 0031) utilized onboard a combine harvester (paragraph 0023), the RF grain mass and constituent measurement system comprising: 
an RF sensor subsystem 111 
comprising a first RF sensor (fig. 14, elements 22, 28) configured to capture RF sensor readings of the currently-harvested grain at a first frequency (fig. 11 and paragraph 0040) and a second RF sensor (fig. 14, elements 22, 28) configured to capture RF sensor readings of the currently-harvested grain at a second frequency (fig. 11 and paragraph 0040);
a memory 46 storing an RF characteristic database 50, the RF characteristic database containing RF characteristic testing data observed for tested grain samples over one or more tested frequency ranges (paragraph 0036 discloses collecting data with no sample which would be over a test frequency range as claimed); and 
a controller 48 operably coupled to the RF sensor subsystem and to the memory, the controller configured to: 
receive the RF sensor readings from the RF sensor subsystem; 
determine grain mass and a first constituent content of the currently-harvested grain based (paragraphs 0043 and 0065), at least in part, the RF sensor readings as compared to the RF characteristic testing data; and 
perform at least one action in response to determining the grain mass and the first constituent content of the currently-harvested grain (paragraph 0051 discloses element 54 as monitoring and outputting data in the system).
Advani does not explicitly disclose the system as determining moisture content of the currently harvested grain as claimed. Li teaches a system for harvesting a grain and determining a moisture content via sensors 112 which can determine a moisture content of a grain being harvested. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Li with those of Advani to monitor moisture content of the grain being harvested to ensure accurate yield measurements in the field.
Regarding claim 16, the claim is directed to a controller for recalling data and estimating a value which were both known in the art at the time of filing to only require general computing processes and mathematical manipulation and could therefore be performed by the system disclosed by Advani and Li.
Regarding claim 17, Advani and Li disclose determining a first constitute content (moisture) of the currently-harvested grain in the claimed manner.
Regarding claim 18, Advani discloses using both phase shift and attenuation to monitor the harvested grain (abstract).
Regarding claim 19, the system of Advani comprises a clean grain elevator as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the elements in any desired area such as within the grain elevator in order to better protect them from damage during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 20, Advani discloses operating the sensors at different frequency values within the claimed range but does not explicitly teach their relationship to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any desired range to ensure accurate measurements are made for the harvested product, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861